 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11                                                    Case No. 1:19-cv-01592-NONE-BAM
     In re the matter of:
12                                                    ORDER SETTING TELEPHONIC STATUS
     ARBITRATION AWARD OF ROBERT                      CONFERENCE
13   PRESLEY OF HMP ARBITRATION
     ASSOCIATION DATED APRIL 18, 2019,                Telephonic Status Conference:
14   JORGE-ALBERTO VARGAS-RIOS,
                                                      May 5, 2020
15                          Applicant.                9:00 a.m.
                                                      Courtroom 8 (BAM)
16

17

18           Applicant Jorge-Alberto Vargas-Rios, proceeding pro se, initiated this action for
19   confirmation of an arbitration award against Guild Mortgage Company and Department of
20   Veteran Affairs – Loan Guaranty Service on November 7, 2019. (Doc. No. 1.) Guild Mortgage
21   Company filed an opposition to confirmation of the arbitration award on December 20, 2019,
22   asserting that the arbitration award was fraudulently obtained. (Doc. No. 6.) Department of
23   Veteran Affairs – Loan Guaranty Service has not yet appeared in the action.
24           On February 20, 2020, the Court held a telephonic status conference on the record to
25   discuss the status of service on the Department of Veteran Affairs – Loan Guaranty Service. Mr.

26   Vargas-Rios appeared by telephone. Counsel Joseph Guzzetta appeared by telephone on behalf

27   of Guild Mortgage Company.

28           During the conference, Mr. Vargas-Rios represented to the Court that the Department of
                                                      1
 1   Veteran Affairs – Loan Guaranty Service had been served on February 3, 2020. The Court and
 2   parties discussed continuing this matter to allow an opportunity for the Department of Veteran
 3   Affairs – Loan Guaranty Service to respond to the petition before proceeding with scheduling of
 4   this action. As agreed, this matter is HEREBY SET for a FURTHER TELEPHONIC STATUS

 5   CONFERENCE on May 5, 2020, at 9:00 AM in Courtroom 8 (BAM) before the undersigned.

 6   The purpose of the conference is to determine the status of the Department of Veteran Affairs –

 7   Loan Guaranty Service, including the status of any response to the petition, and, if appropriate

 8   and necessary, to set a briefing schedule in this action. The parties shall appear at the conference

 9   by telephone with each party using the following dial-in number and access code: dial-in

10   number 1-877-411-9748; access code 3219139.

11

12   IT IS SO ORDERED.

13      Dated:     February 20, 2020                           /s/ Barbara   A. McAuliffe            _
14                                                        UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
